Citation Nr: 0108202	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for disability of the 
creative organs, including erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran served on active duty from August 1943 to 
December 1945.  He has requested a hearing before a member of 
the Board of Veterans' Appeals (Board) at 

the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case is remanded to 
the RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.704 (2000).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



